Case 4:20-cv-10006-MFL-EAS ECF No. 22, PageID.507 Filed 03/08/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARGIE HAMILTON,

       Plaintiff,                                  Case No. 20-cv-10006
                                                   Hon. Matthew F. Leitman
v.

EDUCATION CREDIT
MANAGEMENT CORP.,

     Defendant.
__________________________________________________________________/

       ORDER TO APPEAR FOR VIDEO HEARING ON PLAINTIFF’S
     OBJECTIONS TO REPORT AND RECOMMENDATION (ECF No. 19)

       In this action, Plaintiff Margie Hamilton alleges that Defendant Educational

Credit Management Corporation (“ECMC”) does not have authority to collect on

her outstanding student loan debt. (See Am. Compl., ECF No. 12.) ECMC filed a

motion to dismiss and/or for summary judgment on March 3, 2020. (See Mot. to

Dismiss, ECF No. 13.) The motion was referred to the assigned Magistrate Judge.

(See Order of Referral, ECF No. 9.) On September 22, 2020, the Magistrate Judge

issued a report and recommendation in which she recommended that the Court grant

the motion (the “R&R”). (See R&R, ECF No. 18.)

       Hamilton has now filed objections to the R&R. (See Objections, ECF No. 19.)

The Court has reviewed the objections and will hold a video hearing on them on the

Zoom video platform. Accordingly, the parties are ORDERED to appear for a

                                         1
Case 4:20-cv-10006-MFL-EAS ECF No. 22, PageID.508 Filed 03/08/21 Page 2 of 2




Zoom video hearing on Hamilton’s objections to the R&R. The hearing will take

place on March 26, 2021, at 9:30 a.m. Information for how to access the video

hearing will be included on the public docket for this action and in a formal Notice

of Hearing that the Court will issue and serve upon the parties.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 8, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 8, 2021, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          2
